   Case 4:20-cv-00029-RSB-CLR Document 17 Filed 12/22/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 BROADCAST MUSIC, INC.; UNIVERSAL-
 SONGS OF POLYGRAM
 INTERNATIONAL, INC.; RONDOR MUSIC
 INTERNATIONAL, INC. d/b/a IRVING
 MUSIC; SONY/ATV SONGS LLC; R AND R
 NOMAD PUBLISHING COMPANY, a
 division of R & R NOMAD PUBLISHING
 CO. LLC; and 4U2ASKY
 ENTERTAINMENT INC.,

                Plaintiffs,                                CIVIL ACTION NO.: 4:20-cv-29

        v.

 C&S COASTAL, INC. d/b/a WILD WING
 CAFÉ; MARK STEGALL, individually; and
 TOMMY CAMPBELL, individually,

                Defendants.


                                           ORDER



       Before the Court is the Stipulation of Dismissal With Prejudice signed and filed by counsel

for Plaintiffs and counsel for Defendants on October 14, 2020, wherein the parties stipulate to the

dismissal of this case with prejudice, with each party to bear its own attorney’s fees and costs

associated with the action. (Doc. 16.) Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

the Court DISMISSES this action with prejudice.
Case 4:20-cv-00029-RSB-CLR Document 17 Filed 12/22/20 Page 2 of 2




   The Clerk is hereby authorized and directed to CLOSE this case.

   SO ORDERED, this 22nd day of December, 2020.




                                R. STAN BAKER
                                UNITED STATES DISTRICT JUDGE
                                SOUTHERN DISTRICT OF GEORGIA




                                          2
